Arnoux, J.
In view of the decision heretofore made by this court it' will not be necessary in this opinion to examine at length the law applicable to Sunday observance as affecting dealers in tobacco and cigars. It is not contended that they are included in the terms 1: meat, milk or fish,” or “food,” or “drugs, medicine or surgical appliances.” The contention is that these articles come within the exemption of “ necessity ”; but so broad a construction of that word would abrogate the statute. The motions for injunctions are denied, and in' the case where temporary injunctions have been granted they are dissolved.